*310Opinion by
Ford, J.
At the trial, it was stipulated that the merchandise described on the invoices by item numbers 50139, 50137, 10414, 10383, 50131, 50171, 51/23017, and 12840/1376, whether or not modified or qualified by additional numbers, letters, or other description, consists of veils or veilings, made on a lace or net machine, wholly or in chief value of rayon or other synthetic textile or of silk. Accepting the stipulation as a statement of fact, the claim of the plaintiffs was sustained as to the above-enumerated item numbers.